     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:    (702) 303-4688
 4   E-Mail:       chrisyerg@gmail.com
     Attorney for Defendant
 5   T-Shack, Inc.
 6                               UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   BANK OF AMERICA, N.A., successor by                 Case No.: 2:16-cv-01451-KJD-DJA
     merger to BAC HOME LOANS SERVICING,
 9   LP FKA COUNTRYWIDE HOME LOANS                       STIPULATION AND ORDER TO
10   SERVICING, LP,                                      EXTEND DEADLINE TO FILE
                                                         RESPONSE TO PARTIAL MOTION
11                 Plaintiff,                            FOR SUMMARY JUDGMENT
           vs.
12                                                       (FIRST REQUEST)
13   WESTTROP ASSOCIATION; T-SHACK,
     INC.; NEVADA ASSOCIATION SERVICES,
14   INC.,
15
                   Defendants.
16
           Defendant, T-Shack, Inc. (“T-Shack”) and Plaintiff, Bank of America, N.A. (“Bank of
17
     America”), by and through their respective counsel of record, respectfully submit this stipulation
18
     and order as follows:
19
           1.      Bank of America filed its Motion for Partial Summary Judgment on December 20,
20
     2019 [ECF No. 62].
21
           2.      The deadline to file a response to the Motion for Partial Summary Judgment is
22
     January 10, 2020. Due to the schedule of counsel for T-Shack being out of town and in trial over
23
     the last few weeks, the Parties have agreed that the deadline for response be extended and moved
24
     five (5) days to January 15, 2020.
25
           3.      This is the first request for an extension of time to file a response to the motion for
26
     partial summary judgment. Counsel for T-Shack needs additional time to fully brief this matter,
27
     necessitating the extension of time. The Parties have entered into this agreement in good faith and
28
     not for the purpose of delay or prejudice to any party.


                                                     1
 1   DATED this 10th day of January, 2020.         DATED this 10th day of January, 2020.
 2   AKERMAN LLP                                   CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Nicholas E. Belay                         /s/ Christopher V. Yergensen
 4   Nicholas E. Belay, Esq.                       Christopher V. Yergensen, Esq.
     Nevada Bar No. 15175                          Nevada Bar No. 6183
 5   1635 Village Center Cir., Suite 200           395 Gatlinburg Court
     Las Vegas, NV 89134                           Henderson, NV 89012
 6
     Attorney for Plaintiff                        Attorney for Defendant
 7
 8
            IT IS SO ORDERED.
 9
10
                    1/13/2020
            Dated:_______________________
11
12                                           ________________________________________
13                                           UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
